EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Spinelli on 5/7/2021.

2) The claims have been amended as follows as agreed to via the interview cited above: 

1.  (Currently Amended) A medical manipulator system comprising:
a placement table on which a patient is placed; 
at least one manipulator configured to support a treatment tool configured to treat the patient, the manipulator being configured to adjust a position and an orientation of the treatment tool; 
a base portion configured to support the manipulator;
a sensor configured to detect objects which are present in a predetermined area including the manipulator and the placement table, the sensor being arranged at a bottom surface of the base portion separate from the at least one manipulator; and
a controller comprising at least one processor, wherein the at least one processor is configured to:
calculate degrees of proximity between the objects detected by the sensor and the manipulator, and 
generate, in case that the calculated degrees of proximity exceed a predetermined threshold, a control signal for preventing interference between the objects and the manipulator.
9.  (Currently Amended) The medical manipulator system according to Claim 1, 
wherein the manipulator is located adjacent to an outer periphery of the base portion, and
the sensor is located adjacent to a center of [[a]] the bottom surface of the base portion.
12.  (Currently Amended)  A controller for a medical manipulator system, the medical manipulator system comprising a placement table, at least one manipulator configured to support a treatment tool, and a sensor configured to detect objects which are present in a predetermined area including the manipulator and the placement table, the controller comprising:
at least one processor, wherein the at least one processor is configured to:
calculate degrees of proximity between the objects detected by the sensor, arranged at a bottom surface of the base portion separate from the at least one manipulator, and the manipulator, and 
generate, in case that the calculated degrees of proximity exceed a predetermined threshold, a control signal for preventing interference between the objects and the manipulator.
16.  (Currently Amended) A method of controlling a medical manipulator system, the medical manipulator system comprising a placement table, at least one manipulator configured to support a treatment tool, and a sensor configured to detect objects which are present in a predetermined area including the manipulator and the placement table, the method comprising:
calculating degrees of proximity between the objects detected by the sensor, arranged at a bottom surface of the base portion separate from the at least one manipulator, and the manipulator, and 
generating, in case that the calculated degrees of proximity exceed a predetermined threshold, a control signal for preventing interference between the objects and the manipulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666